Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Declaration/Affidavit
Applicants declaration under 37 CFR 1.130 establishes that the Axona AICHI X50 Chair that was offered for sale in 2018 did not include the armrest as shown in the claimed design.  The design which includes the armrests was publicly disclosed on 10/01/2020, after the effective filing dated of the claimed design.  Accordingly, the disclosure is disqualified as prior art under 35 USC 102(a)(1) and the rejection is hereby withdrawn.

Specification
For accuracy and a clear understanding of the claimed design, the specification has been amended as follows: 
The word [upper] has been replaced by -- top -- in the 2.1 description.
The word [lower] has been replaced by -- bottom -- in the 2.1 description.
The broken line description in the paragraph which follows the description of the views [Portions in the drawings … parts and unclaimed parts.] has been replaced in its entirety by:
-- In the drawings, the dash-dash broken lines show portions of the chair that form no part of the claimed design.  The dot-dash-dot lines define the boundaries of the claim and form no part thereof. --

Conclusion
The application is now in condition for allowance.

Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        09/13/2022